Citation Nr: 0710871	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  96-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) are missing 
and presumed destroyed.

2.  The veteran possesses a VA Form 10-7131 that indicates he 
is service connected for bronchial asthma and rated as 10 
percent disabled.  He also possesses a VA Patient Data Card 
that indicates he is a service connected veteran.  

3.  There is no basis to consider the documents as valid.

4.  The veteran's bronchial asthma was first diagnosed years 
after service and there is no competent, objective evidence 
of record to demonstrate a nexus to his military service.


CONCLUSION OF LAW

The veteran does not have bronchial asthma that is the result 
of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran submitted his claim for 
service connection prior to the enactment of the VCAA and the 
initial denial occurred in May 1995.  The RO later provided 
the notice required by way of letters dated in January 2002 
and October 2003.  The RO informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was asked 
to submit any evidence in his possession that pertains to his 
claim.  

The veteran's claim was readjudicated in May 2004 and October 
2006.  He was issued supplemental statements of the case 
(SSOC) at those times.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains private and VA 
medical records, VA administrative records, results of 
records requests, and statements from the veteran.  The Board 
finds that VA has satisfied its duty to notify and assist.  
The veteran's case was remanded twice to develop additional 
evidence.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.

The Board has considered whether a VA examination was 
required in this case, to address the issue of service 
connection, under the duty to assist provisions of the VCAA 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See Charles v. Principi 16 Vet. 
App. 370, 375 (2002).  The evidence of record is such that 
the duty to obtain a medical examination is not triggered in 
this case.  The veteran alleges that he was treated for 
asthma in service.  Although his SMRs are missing efforts 
were made to find alternative military medical records to 
show such treatment.  Searches were made based on units 
identified by the veteran and dates of treatment that were 
provided.  No records were found.  The first evidence of 
asthma, of any type, is demonstrated in a VA medical form 
dated in June 1981.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  See 
generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
There is no objective evidence of asthma in service, or until 
23 years after service.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  

The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).

As part of the statement of the case issued in October 2006 
the RO advised the veteran as to how disability ratings and 
effective dates are assigned, as required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Background

The veteran served on active duty from August 1956 to August 
1958.  The veteran's SMRs are not on file and according to 
the record, were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records which support the veteran's 
case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9  Vet. App. 46 (1996).  

The veteran's claim originates from his sending 
correspondence to the VA Central Office (VACO) in November 
1994.  The veteran said that he had evidence of his being 
service-connected for bronchial asthma and rated as 10 
percent disabled.  He said his efforts to obtain benefits and 
pay had been negative.  Included in the evidence submitted by 
the veteran was a copy of VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, dated July 6, 1981 (request dated in 
June 1981).  The form had a handwritten note in block 9 that 
listed a diagnostic code of 6602, a 10 percent rating, and a 
diagnosis of bronchial asthma.  There was a VA Form 10-1124, 
VA Patient Data Card annotated "service-connected."  The 
version of the data card is from June 1978.  

There was also a Release of Information form, R6-6933, from 
the NPRC to the veteran, dated in October 1981.  The response 
to the veteran indicated that the military records needed to 
answer his query were not in the files.  The response also 
said that, if the records were at the NPRC on July 12, 1973, 
they would have been in the area that suffered the most 
damage from the fire. 

In essence, the veteran's claim is that the documents he has 
provided show that he was granted service connection for 
bronchial asthma at some point in the past.

The RO wrote to the veteran in January 1995 and asked that he 
complete a formal application form.  He was also asked to 
submit evidence of treatment for his asthma since service.  
He provided a copy of the same information received in 
November 1994.  

The RO again wrote to the veteran in February 1995.  He was 
advised to submit evidence of treatment since service for his 
asthma.  The veteran was further advised to submit statements 
from doctors that had treated him.

The NPRC confirmed that the veteran's SMRs were not on file 
because of the fire in February 1995.  The RO notified the 
veteran of this fact that same month.  He was asked for any 
copies of his SMRs and advised of alternative evidence he 
could submit in support of his claim.

The veteran submitted his formal claim for service connection 
in May 1995.  He also submitted medical records from several 
sources for the period from November 1985 to April 1995.  He 
reported receiving treatment for asthma during active duty.  
He also listed treatment from R. Toro Torres, M.D.

The records included a letter from Dr. Torres who said that 
he had treated the veteran since 1986.  He said the veteran's 
diagnoses included a symptomatic hyperreactive airway.  
Records from Dr. Torres, dated in November 1985, show that 
the veteran was diagnosed with extrinsic bronchial asthma.  
The report did not address the etiology of the disorder.  
None of the other records addressed the etiology of his 
asthma.  

Of record is carbon copy of a VA Form 10-7131 dated July 26, 
1982.  This was an inquiry from the VA clinic in San Juan as 
to the veteran's status.  Specifically, the form asked if the 
veteran was service-connected with a 10 percent disability.  
The RO responded that the veteran was not service connected 
for any disability.

The RO denied the veteran's claim in May 1995.  The veteran 
submitted his notice of disagreement in August 1995.  He 
relied on the July 1981 VA Form 10-7131 and VA Patient Data 
Card as proof of his being service-connected.  The veteran 
also provided information about what he claimed as treatment 
for his asthma in service.  

The RO attempted to obtain additional medical records for the 
veteran based on information he provided on a NA Form 13055.  
The NPRC responded that they found no references for the 
veteran for the units and times provided by him in September 
1996.  The NPRC also responded that there were no records 
from the Surgeon General's Office (SGO) in April 1997.

The Board remanded the veteran's case for additional 
development in May 2001.  The RO wrote to him and asked that 
he submit evidence to support his contention of treatment 
during service.

The veteran submitted a statement in March 2002.  He repeated 
his assertion of treatment in service at the several units he 
had previously listed.  He said he had received treatment 
from VA facilities in San Juan and Mayaguez, Puerto Rico.  He 
submitted medical evidence of current treatment for asthma.

The RO attempted to obtain records from the Social Security 
Administration (SSA).  However, the SSA advised that there 
were no medical records on file for the veteran in October 
2003. 

The veteran submitted a statement in December 2004 wherein he 
said that the civilian doctors that treated him for his 
asthma after service were deceased.  He could not obtain 
their records.  

The Board remanded the veteran's claim in February 2005.  The 
Board asked that the RO obtain the medical and administrative 
records from the Mayaguez VA outpatient clinic.  The RO was 
to also attempt to determine the origin of the July 1981 VA 
Form 10-7131 and VA Patient Data Card.

Treatment and administrative records from the Mayaguez clinic 
were received in August 2005.  The records covered a period 
from November 1984 to December 2004.  The records do not 
provide any evidence of the veteran being service connected 
for asthma and do not relate any current diagnosis of asthma 
to service.  The records show that the veteran was seen for 
treatment of headaches in November 1984.  A VA Form 10-10, 
Application for Medical Benefits, dated in November 1984, 
noted that the veteran was not service connected for any 
disability.  A second VA Form 10-10, dated in November 1985, 
also noted that the veteran was not service connected for any 
disability.  A third VA Form 10-10, dated in December 1985, 
again noted that he had no service connected disabilities.  
All three forms listed an insurance carrier, with Blue Cross 
listed on the latter two forms.  

The treatment records show that the veteran was first treated 
for asthma in November 1985.  The treatment entry noted a 
past history of asthma.  There was no mention of the 
veteran's military service or the extent of the history of 
the veteran's asthma.  

The RO also attempted to determine the origin of the VA Form 
10-7131 and Patient Data Card.  There is a July 2006 e-mail 
response from the assistant chief of the Health Information 
Management System at the VA medical center (VAMC) in San Juan 
reporting that no information could be found on the form or 
card.  

The Board has reviewed the other private and VA medical 
records associated with the claims folder.  The records cover 
a period from January 1998 to September 2003.  The records do 
show current treatment for asthma but do not provide any 
information relative to the etiology of the asthma.

The Board notes that the veteran was afforded VA education 
benefits, beginning in March 1971.  The records show that the 
veteran received benefits through July 1975.  There is no 
indication in any of the correspondence, claim forms, or 
payment authorizations that the veteran was ever granted 
service connection for any disability.

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service. 
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has not provided any medical evidence of 
treatment for his asthma prior to November 1985.  Both 
private and VA records show a diagnosis from that time and 
the VA record noted a history of asthma.  In light of the 
missing SMRs the veteran was asked to provide alternative 
evidence of his being treated in service or after his 
discharge.  He did not provide the requested evidence.

The RO attempted to develop medical records from alternative 
sources based on input from the veteran for his units and 
dates of treatment.  The NPRC was unable to locate any 
records documenting such treatment.  The RO also attempted to 
obtain SGO and SSA medical records.  There were no SGO 
records for the veteran and no SSA medical records on file.

The private and VA medical records document current treatment 
for asthma but do not relate it to the veteran's military 
service.

The veteran has relied on the copies of the VA Form 10-7131, 
from July 1981, and the Patient Data Card to show that he is 
already service connected for asthma.  The evidence of record 
does not support his contention.

The evidence submitted by the veteran consists of a copy of 
the VA Form 10-7131 and the Patient Data Card.  Although 
efforts to determine the source of this form have not been 
successful, there is no basis to conclude it is valid.  Nor 
is there is any basis to conclude that the Patient Data Card 
was properly issued.  The VA Form 10-7131 from July 1982 was 
prepared in response to a query from the same clinic.  The 
clinic specifically asked if the veteran was service 
connected with a 10 percent disability.  The clear response 
was that he was not.  In addition, the three VA Form 10-10s, 
from 1984 and 1985, all contain notice of the veteran not 
being service connected for any disability.  None of the 
other VA medical records contain a reference to the veteran 
being service connected for asthma.  

Moreover, there is no evidence of the veteran having filed a 
claim for service connection at any time prior to 1994.  His 
DD 214 was received in conjunction with his claim for 
education benefits in 1971.  If the veteran had submitted a 
claim for disability compensation in the years between 1958 
and 1971 it is extremely likely his SMRs would be of record 
as they would have been recalled from the NPRC prior to the 
date of the fire.  While the veteran has submitted evidence 
of being service connected he never provided the information 
of when this happened as in when he filed his claim, or when 
was service connection granted.  A clear preponderance of the 
evidence of record is against a finding that the veteran was 
service connected for asthma at any time.

The veteran is competent to provide lay evidence of his 
symptoms in service.  However, he is not competent to provide 
a diagnosis or relate any current disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The RO has 
attempted to obtain information of his claimed treatment in 
service but without success.  The veteran has not provided 
any corroborating evidence such as statements from family, 
friends, or other service personnel that knew him in service 
or shortly afterwards that would document his symptoms.  He 
has not provided any medical evidence to support his 
contentions.  He has relied on his statements of treatment in 
service, statements first made approximately 36 years after 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The earliest objective evidence of the veteran having asthma 
is from the July 1981 VA Form 10-7131, some 23 years after 
service.  The medical evidence of record does not establish 
any link between the veteran's asthma and his military 
service.  The veteran's claim for service connection is 
denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asthma.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).


ORDER

Entitlement to service connection for bronchial asthma is 
denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


